Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Species I in the replies filed on 17 May 2022 and 12 September 2022 is acknowledged.  Accordingly, per applicants’ response, claims 17 and 25 have been withdrawn as being drawn to non-elected species.  Furthermore, since claim 19 depends from non-elected claim 17, claim 19 has also been withdrawn from further consideration.  
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “YSE’ is not a statutory class of invention.
Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Though the claim sets forth an improper class of invention, the claim is further improper, because the use fails to clearly claim the subject matter which the inventor regards as the invention; for example, it is unclear that any definitive process steps are set forth.
In accordance with Office policy, claim 22 has not been further examined on the merits.
5.	Claims 23, 24, and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 23, it is unclear what constitutes a “desired” sequence; it is unclear what determines if the sequence is desired.
	Secondly, with respect to claim 24, it is unclear if “in parallel” equates to simultaneously in the context of the claimed process. 
	Thirdly, with respect to claim 26, process step (b) of claim 23 is a step of providing the filler J; therefore, it is unclear how this step, as claimed, encompasses the conversion (a chemical reaction) of isocyanate groups into isocyanurate groups.
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 16, 18, 20, 21, 23, 24, and 26-30 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Orton et al. (US 5,230,608).
	Orton et al. disclose a polymerizable composition comprising polyisocyanate, a vinyl monomer copolymerizable therewith, such as hydroxyalkyl (meth)acrylates, a trimerization catalyst, a heat activatable polymerization initiator, and a filler, including fibrous fillers, wherein the preferred NCO/OH ratio is 1.5:1 to 2.5:1.  The polyisocyanate reacts with the isocyanate-reactive vinyl monomer to produce a vinyl functional urethane, which is subsequently trimerized to yield an ethylenically unsaturated isocyanurate, which may contain unreacted isocyanate groups.  The resulting composition is formed, such as by molding, and the unsaturated groups are cured by such means as heating the polymerization initiator.  See abstract; column 1, lines 67+, entire column 2, especially lines 29-31; entire column 4; column 7, lines 40-46; column 8, lines 8+; column 9, lines 51+; column 10, lines 65+; column 11, lines 8+, especially, lines 38-41 and 65+; and column 12, lines 1-16.  In view of these disclosures, including the disclosure that unreacted isocyanate groups may be present, the position is taken that it would have been obvious to further trimerize/cure these isocyanate groups during the curing of the unsaturated groups, thereby satisfying claims 23 and 26.  Regarding the claimed index values, including those of claim 20, it is noted that the range of 1.5:1 to 2.5:1 is merely preferred; accordingly, one of ordinary skill seeking to increase the crosslink density, rigidity, and/or temperature resistance would have been motivated to operate at the upper end of the claimed range or exceed it, so as to increase the concentration of isocyanurate rings.  Regarding claims 28-30, given the teachings pertaining to the curable properties of the composition and the processing by means of molding, the limitations of these claims would have been obvious to the skilled artisan, because one would have expected that the disclosed curable compositions could be formulated as profiles or molded into virtually any shape.        
8.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765